DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 3 in the reply filed on 1/4/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0368500 (Epstein) in view of US 2019/0382121 (Schwarz), US 2017/0159577 (Hino), and US 2017/0002820 (Benim).
Regarding claim 1, Epstein teaches a surge control system (Fig 4) comprising: a power source (implicit; electric generator must be supplied with power from a source); a first rotor system comprising a first compressor and a first turbine operably coupled to a first shaft (first rotor system with first compressor 204B, first turbine 208B operably coupled to first shaft 206B); a sensor disposed proximate the first rotor system (sensor 218B); a first electric motor operably coupled to the first rotor system (first electric motor 212B coupled to 206B); and a controller electrically coupled to the sensor and the first electric motor (controller 216 – see para 42-45), the controller operable to: detect or synthesize one or more parameters to determine when a surge occurs in the first compressor (“the controller 216 determines whether a plurality of sensor data from the one or more rotor system sensors 218 is indicative of an early-stage compressor surge oscillation”); determine a first amount of power to provide from the power source to the first shaft via the first electric motor (“the controller 216 determines a surge control torque to diminish the early-stage compressor surge oscillation of the rotor system 202”; it is noted that torque is proportional to power at a given time); command the first electric motor to increase power to the first shaft (“the controller 216 commands an electric motor 212 operably coupled to the rotor system 202 to apply the surge control torque to the rotor system 202”; increasing torque increases power); and increase a stability margin of the first compressor in response to increasing the power (para 37-38; the suppression of compressor surge by increasing power to the shaft is construed as increasing a stability margin by moving the system out of/away from the surge point).
Epstein teaches determining torque and increasing torque, which, as stated above, is also indicative of power. However, even if Epstein was not construed as determining power and commanding the motor to increase power, Hino is cited for teaching that it was well known in the art to determine and control power of an electric motor (see para 50-51; “the rotation speed can be read by the speed sensor 8 and fed back to the motor control device 20B and electric power calculation can be performed by the rotation speed and the inertia being used, and thus this can be controlled”; power is determined from torque and speed). It would have been obvious to one of ordinary skill in the art at the time of filing to determine power and command a change in power, as taught by Hino. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, determining power and commanding a change in power, yields predictable results. It is noted that the sensor(s) in Epstein can be speed and/or torque sensors (see para 36), and therefore Epstein comprises the necessary sensors to determine power.
Epstein fails to explicitly teach a power source or monitoring a first magnitude of the power applied to the first shaft commensurate with a severity of the surge; and adjusting the first magnitude of the power applied to the first shaft commensurate with the severity of the surge. However, it was well known in the art to provide power to a motor from a power source, as taught by Schwarz (Fig 5; para 45; power source 518 supplying power to motor 116). It was also well known in the art to control a motor based on a feedback, as taught by Schwarz (para 45, Fig 5; motor 116 is controlled based on feedback 506, which is a sensed parameter; i.e. a parameter is monitored and power from the motor is adjusted). Benim teaches that motor power may be directly sensed/monitored as part of an engine control system (para 21; motor power feedback sensor 130d). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a power source and monitor a first magnitude of the power applied to the first shaft commensurate with a severity of the surge and adjust the first magnitude of the power applied to the first shaft commensurate with the severity of the surge, as taught by Schwarz and Benim. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, monitoring a first magnitude of the power applied to the first shaft commensurate with a severity of the surge; and adjusting the first magnitude of the power applied to the first shaft commensurate with the severity of the surge, yields predictable results. It is noted that in Epstein the motor provides power to the shaft commensurate with the severity of the surge (by suppressing or removing the system from the surge condition). Therefore, in the combination of Epstein in view of Schwarz and Benim, the monitoring and control/adjusting of the motor will be commensurate with the severity of the surge.
Regarding claim 2, Epstein in view of Hino, Schwarz, and Benim further teaches increasing the power comprises applying a surge recovery control power to increase the stability margin of the first compressor (Epstein, para 37-38; the suppression of compressor surge by increasing torque/power to the shaft is construed as increasing a stability margin by moving the system out of/away from the surge point).
Regarding claim 3, Epstein in view of Hino, Schwarz, and Benim further teaches a second rotor system and a second motor operably coupled to the second rotor system, the second rotor system comprising a second compressor and a second turbine operably coupled to a second shaft, wherein the second shaft is parallel with the first shaft (Epstein Fig 4; second rotor system with second compressor 204A, second turbine 208A, second shaft 206A, second motor 212A; second shaft is concentric/parallel to first shaft – see para 41-42).
 Regarding claim 7, Epstein in view of Hino, Schwarz, and Benim further teaches the first electric motor is coupled to the first shaft through a geared interface (Epstein, para 43; geared interface 401 between motor 212B and shaft 206B).
Allowable Subject Matter
Claim 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741